



Exhibit 10.1


RELEASE AGREEMENT AND ACKNOWLEDGEMENT

THIS RELEASE AND ACKNOWLEDGEMENT (“Agreement”) is entered into between Andrew P.
Holman (“you”) and Greatbatch Ltd. (“Company”). In consideration of the mutual
promises, benefits and covenants herein contained, you and the Company hereby
agree as follows:


Employment Separation
You hereby resign your employment and all employment offices, directorships, and
fiduciary positions with the Company and any of its affiliates effective April
8, 2016 (the “Separation Date”).


Benefits
If you execute, do not revoke, and comply at all relevant times with this
Agreement, The Company will pay you the following amounts, less applicable
withholdings:
(a)    $600,000, to be paid in a two installment payments. The first installment
payment will equal $500,000 and will be paid to you as soon as administratively
practicable after the Effective Date. The second installment payment will equal
$100,000 and will be paid to you on January 20, 2017.
(b)    In consideration of your voluntary relinquishment of any amount of the
Pro-Rata Performance Portion of your 2014 Performance-Based Restricted Stock
Unit Award under the Greatbatch, Inc. Stock Incentive Plan (the “2014 Pro-Rata
Performance Portion”), the Company will pay you a single lump sum payment of
$133,333.33 at the same time the 2014 Pro-Rata Performance Portion would
otherwise have been paid to you in the absence of your voluntary relinquishment
under this Agreement.
(c)    In consideration of your voluntary relinquishment of any amount of the
Pro-Rata Performance Portion of your 2015 Performance-Based Restricted Stock
Unit Award under the Greatbatch, Inc. Stock Incentive Plan (the “2015 Pro-Rata
Performance Portion”), the Company will pay you a single lump sum payment of
$66,666.67 at the same time the 2015 Pro-Rata Performance Portion would
otherwise have been paid to you in the absence of your voluntary relinquishment
under this Agreement.
(d)    All accrued paid time off will be paid in accordance with the Company’s
Paid Time Off policy.
Except as otherwise required by applicable law, all other forms of compensation,
insurances and other benefits not expressly dealt with in this Agreement shall
terminate on the Separation Date, including all unvested equity awards under any
of the Company’s stock incentive plans.
Release
In consideration of the promises contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, you
hereby release and forever discharge the Company, including all of its current
and former agents, parent, related companies, subsidiaries, affiliates,
employees, officers, shareholders, directors, attorneys, successors, and assigns
from any and all liability, actions, causes of action, demands, damages, and
claims of any kind whatsoever, whether known or unknown at this time, arising
out of, or in any way connected with, your employment with the Company and the
termination of your employment, including, but not limited to, all matters in
law, in equity, in contract (oral or written, express or implied) or in tort, or
arising under any employee benefit plan, or pursuant to statute, including but
not limited







--------------------------------------------------------------------------------




to any claim under the Tennessee Human Rights Act, the Tennessee Disability Act,
the Age Discrimination in Employment Act, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, Section
1981 of Title 42 of the United States Code, the Family and Medical Leave Act or
any other federal, state, or local law, rule, regulation, executive order or
public policy, from the beginning of time through the date of this Agreement.
This release also includes claims brought on behalf of any government, federal
or state, under any statute that permits an individual to sue on behalf of the
government, e.g., False Claims Act, and where the person bringing the claim is
eligible to receive compensation or percentage of the award. By signing this
release, you forfeit the right to receive any compensation or reward as a
whistleblower’s share in any action brought on behalf of the government against
any party released under this Agreement.
Nothing in this Agreement shall preclude you from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other government agency, but you hereby release and waive any
right to recover monetary damages as a result of such investigation or
proceeding to the fullest extent allowed by law.
Return of all Company Property
You confirm that on or before the Separation Date, you have returned all Company
property, including keys, credit cards, security access cards, codes, video
conferencing and related equipment installed in your home office, cell phones,
memoranda, data, records, notes and other information in your possession or
under your control in any form; provided, however, you may retain as your
personal property your Company-issued iPhone, iPad and laptop computer, provided
that the Company shall be entitled to remove all confidential and proprietary
information from such devices, to its reasonable satisfaction. You also must
convert the service on those devices to a new service plan in your own name.


Confidential and Proprietary Information
You acknowledge and reaffirm the validity of the Inventions, Non-Disclosure and
Non-Solicitation Agreement (the “Confidentiality Agreement”) that you previously
signed. By signing this Agreement, you acknowledge and agree that you have had
access during your employment with the Company to confidential and proprietary
information of the Company and its affiliates (“Trade Secrets”), and further
acknowledge and agree that the release or disclosure of any of the Trade Secrets
will cause irreparable injury. By signing this Agreement, you acknowledge that
you have not used or disclosed, and agree that you will not at any time use or
disclose, directly or indirectly, to any other entity or person, any Trade
Secrets of the Company, its affiliates, or any officers, directors or employees.
You also agree that you will not attempt to gain access to such information
through restricted means. You understand that the Company would not provide you
with the monies and benefits under this Agreement but for your affirmation of
the obligations under the Confidentiality Agreement. You further understand and
agree that a violation of this provision is a material breach of this Agreement
and may be enforceable against the person making disclosure by injunctive relief
and by an award of damages.


Confidentiality
In addition to your continuing obligations set forth in the Confidentiality
Agreement, you also promise and agree not to disclose the contents and terms of
this Agreement except to your immediate family members and your legal and
financial advisors, provided they agree to keep the information confidential, or
as otherwise required by law. You understand that the Company would not provide
you with the monies and benefits under this Agreement but for your agreement to
keep the Agreement confidential. You further understand







--------------------------------------------------------------------------------




and agree that a violation of this provision is a material breach of this
Agreement and may be enforceable against the person making disclosure by
injunctive relief and by an award of damages.




Non‑Disparagement
You agree that you will not disparage or defame the Company or its affiliates in
any respect or make any negative comments concerning your employment
relationship with the Company the termination thereof, or the matters contained
in this Agreement.


No Admission
This Agreement shall not in any way be construed as an admission by the Company
of any liability or unlawful conduct whatsoever.


Cooperation
You agree to make yourself available at reasonable times and places to fully
cooperate and assist the Company: (a) with the transition of your duties and
responsibilities; (b) with any examination of the Company or its affiliates
conducted by regulatory authorities or administrative agencies having
jurisdiction over the Company or its affiliates; (c) with any internal
investigations or audits; and (d) in investigating and defending any action,
proceeding, claim, or complaint of any kind against the Company or its
affiliates. The Company will reimburse you for reasonable out-of-pocket expenses
associated with requests for assistance under this provision, including travel,
lodging, and meals. Any cooperation and assistance required of you under this
paragraph will occur, to the extent practicable, via telephone and in such a
manner as will minimize interference with your other work or personal
obligations.


Severability
In the event that any provision of this Agreement is found to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to make it enforceable, and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect. This Agreement shall be
governed and construed in accordance with the laws of the State of New York.


Section 409A
This Agreement will be construed and administered to preserve the exemption from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), of payments that qualify as short-term deferrals pursuant to
Treas. Reg. § 1.409A-1(b)(4) or that qualify for the two-times compensation
separation pay exemption of Treas. Reg. § 1.409A-1(b)(9)(iii) to the greatest
extent possible. It is intended that all payments hereunder shall comply with
Section 409A and the regulations promulgated thereunder so as not to subject you
to payment of interest or any additional tax under Section 409A. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any regulations
or other guidance issued under Section 409A (after application of the previous
provisions of this Section) would result in you being subject to the payment of
interest or any additional tax under Section 409A, the Parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company and you. For purposes of Section 409A,
the right to a series of installment payments under







--------------------------------------------------------------------------------




this Agreement is to be treated as a right to a series of separate payments. The
Company has recommended that you review the tax consequences of the payments to
be made under this Agreement with your personal tax advisor prior to executing
this Agreement. You acknowledge that you had the opportunity to review and
discuss the tax consequences of the payments to be made under this Agreement
with your personal tax advisor prior to execution of this Agreement. You further
acknowledge and agree that, except as stated in this Agreement, the Company has
made no representation to you as to the tax treatment of the compensation and
benefits provided pursuant to this Agreement and that you are solely responsible
for all taxes due with respect to such compensation and benefits.


Entire Agreement
This Agreement, together with the agreements specifically incorporated herein,
constitute the entire agreement between you and the Company and may not be
modified in any way except by written agreement signed by you and an authorized
representative of the Company. This Agreement supersedes any and all other
written and oral agreements and understandings between the parties; provided
that the Change of Control Agreement dated as of June 4, 2013 between you and
Greatbatch, Inc. shall continue in effect in accordance with its terms. You are
not eligible for any other payment or benefits except for those expressly
described in this Agreement.


Acknowledgements
You acknowledge, affirm and agree that:
(a)    You have read the Agreement and understand its legal and binding effect.
You are acting voluntarily, knowingly, and willingly, and of your own free will
in executing this Agreement;
(b)    The consideration to be provided to you under this Agreement: (i) exceeds
anything of value to which you would otherwise be entitled in the absence of
this Agreement; (ii) fully and completely settles all claims by you and any
attorney you have retained against the Company (including its current and former
agents, parents, related companies, subsidiaries, affiliates, employees,
officers, directors, shareholders, attorneys, successors, and assigns) for
attorneys’ fees, costs, disbursements, and the like; and (iii) is sufficient
consideration for your promises under this Agreement;
(c)    You have had the opportunity to seek, and were advised of your
opportunity to seek, legal counsel prior to signing this Agreement;
(d)    You have signed this Agreement after your Separation Date and were given
at least 21 days to consider signing this Agreement; and you understand that if
you sign this Agreement before the end of the 21 calendar day period, it is your
voluntary decision to do so, and you waive the remainder of the 21 calendar day
period;


(e)    You understand that if you sign this Agreement, you can change your mind
and revoke your acceptance of this Agreement within seven (7) calendar days
after signing it. Any revocation of your acceptance of this Agreement must be in
writing and must be received by Timothy G. McEvoy, Senior Vice President,
General Counsel & Secretary, Greatbatch, Inc., 10000 Wehrle Drive, Clarence, New
York 14031 no later than close of business on the seventh (7th) calendar day
after you sign this Agreement. Provided you have not revoked this Agreement as
permitted herein, this Agreement will be effective upon expiration of the 7-day
revocation period (the “Effective Date”);







--------------------------------------------------------------------------------




(f)    You have no known workplace injuries or occupational diseases and have
been provided and/or have not been denied any leave requested under the Family
and Medical Leave Act;


(g)    You have not been retaliated against for reporting any allegations of
wrongdoing by the Company or its officers, including any allegations of
corporate fraud; and


(h), you have been paid and have received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which you may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to you, except as specifically provided in
this Agreement.
(i)    In consideration of the payments described in paragraphs (b) and (c) in
the “Benefits” section of this Agreement, you hereby agree to irrevocably waive
any and all rights you may have to the 2014 Pro-Rata Performance Portion and the
2015 Pro-Rata Performance Portion under the Greatbatch, Inc. Stock Incentive
Plan.


 
 
 
 
GREATBATCH LTD.
/s/ Andrew P. Holman
 
By:
/s/ Kristin Trecker
Andrew P. Holman
 
Title:
Executive Vice President and Chief Human Resources Officer
Date:
April 9, 2016
 
Date:
April 11, 2016














